DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The multiple information disclosure statements (IDS’s) submitted, were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “latch cover (330)” [claim 14], the “first striker hole (311)” & the “second striker hole (312)” [claim 15] must be clearly shown / depicted or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13, is unclear and confusing since it is not known whether the “an inner door… having an inner door frame” recitation sets forth new and distinct limitations, or if the limitations recited are meant to be a reference back to the previously established “door… having a door frame” as cited in Claim 1 [the position being taken that the door in claim 1 is actually the inner door (41)].  Appropriate clarification / correction is required.  Claim 15 as presently set forth is unclear since it is not known how the first striker hole is disposed in the inner door handle or how the latch cover comprises a second striker hole when such features are not depicted within the drawings {and a review of the drawings does not convey how the claimed subject matter would be interconnected}.  Consequently, Claim 14 is rejected since it is dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2008-0100622.  KR`622 teaches of a refrigerator (fig. 3) comprising: a main body having a storage compartment (portions of both shown in fig. 6); a door (500) rotatably coupled to the main body to open and close the storage compartment (as is conventional), and having a door frame (framing of the door); a coupling member (540) coupled to the door frame (shown in fig. 4); and a door handle (600) coupled with the coupling member in a sliding manner (via fig. 5 for instance). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Klein [US 2,459,658] in view of Steurer [US 2006/0200948].  Klein teaches of an appliance (referenced as an oven or other apparatus) comprising: a main body (body defining the compartment of the apparatus) having a storage compartment (compartment); a door (10) rotatably coupled to the main body to open and close the storage compartment (as is conventional), and having a door frame (framing of the door); a coupling member (viewed as the feature along the top of fig. 4) coupled to the door frame (shown in fig. 5); and a door handle (20) coupled with the coupling member in a sliding manner (such as when the coupling member is seated to the handle via the sliding of the threads along (23)).  Klein teaches applicant’s basic inventive claimed concept, but does not specifically reference a refrigerator as the apparatus.  As to this feature, Steurer is cited as an evidence reference for the known use of applying a detachable handle ((11) – fig. 2) to a door (18) of a refrigerator (10) in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the type of apparatus in which the handle is attached to in view of Steurer’s teaching because it was known to mount a detachable handle to the door of an appliance (refrigerator) and likewise the detachable handle could be utilized in a similar environment with a different appliance since in both instances the handle would be used to perform the same function, i.e., enabling a user to grasp and open a door in order to ingress or egress an internal compartment of the apparatus.  As to Claim 2, the door frame comprises a coupling hole (16) having a first coupling hole (small hole of the keyhole) provided at a front surface of the door frame and a second coupling hole (larger hole of the keyhole) extended from the first coupling hole and larger than the first coupling hole.  As to Claim 3, the coupling member is coupled to 48the coupling hole in a sliding manner (inserted into larger hole and slide towards the small hole) and comprises a first coupling portion (bottom of (24)) coupled to the first coupling hole (such as when fully seated) and a second coupling portion (28) provided at an upper side of the first coupling portion and coupled to the second coupling hole.  As to Claim 4, the coupling member further comprises a supporting portion (30) coupled to a rear surface of the door frame (fig. 5), and a frame engaging portion (viewed as the combined (26) (24) & (upper part of 23)) extended forward from the supporting portion (via (23)) and disposed at the front surface of the door frame so that the coupling member is coupled to the door frame.  As to Claim 5, the supporting portion is provided to prevent the coupling member from being detached from the coupling hole, and the frame engaging portion is provided to prevent the first coupling portion from being detached from the first coupling hole.  As to Claim 6, a width of the frame engaging portion is larger than a width of the first coupling hole (via (26)), and smaller than a width of the second coupling hole.  As to Claim 7, the first coupling portion comprises a handle engaging portion (lower part of (23)) extended forward from the frame engaging portion so that the door handle is coupled to the coupling member (fig. 5).  As to Claim 8, the door handle comprises a receiving portion (shown in figs. 3-4) coupled with the coupling member and a grip portion (shown in fig. 3) bent and extended from the receiving portion.  As to Claim 11, the door handle comprises a fixing member (other (22/28)) provided to prevent the door handle from being detached from the coupling member and a fixing hole (hole in which (23) is inserted) coupled with the fixing member.  
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Klein [US 2,459,658] in view of Steurer [US 2006/0200948] and KR 2007-0065743.  Klein teaches of an appliance (referenced as an oven or other apparatus) comprising: a main body (body defining the compartment of the apparatus) having a storage compartment (compartment); a door (10) rotatably coupled to the main body to open and close the storage compartment (as is conventional), and having a door frame (framing of the door); a coupling member (viewed as the feature along the top of fig. 4) coupled to a door handle (20); and the combined door handle with coupling member coupled in a sliding manner to the door.  Klein teaches applicant’s basic inventive claimed concept, but does not specifically reference a refrigerator as the apparatus or show the coupling member coupled to the door frame apart from the handle.  As to the type of appliance, Steurer is cited as an evidence reference for the known use of applying a detachable handle ((11) – fig. 2) to a door (18) of a refrigerator (10) in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the type of apparatus in which the handle is attached to in view of Steurer’s teaching because it was known to mount a detachable handle to the door of an appliance (refrigerator) and likewise the detachable handle could be utilized in a similar environment with a different appliance since in both instances the handle would be used to perform the same function, i.e., enabling a user to grasp and open a door in order to ingress or egress an internal compartment of the apparatus.  As to the use of a different coupling member / handle, KR`743 is cited as an evidence reference for the known use of coupling a coupling member (200) to a door frame of a door (100) in an analogous art for the purpose of mounting a detachable handle (300).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling member used by Klein so as to incorporate an alternative handle mounting assembly in view of KR`743’s teaching because this arrangement would allow for the mounting of elongated straight handles onto the door due to protruding parts, providing clearance between the handle and the door front, without the need to utilize a curved handle as dependent upon the needs and/or preferences of an end user.  Regarding Claim 2, as modified, the door frame comprises a coupling hole (16) having a first coupling hole (small hole of the keyhole) provided at a front surface of the door frame and a second coupling hole (larger hole of the keyhole) extended from the first coupling hole and larger than the first coupling hole.  Regarding Claim 3, as modified, the coupling member can be coupled to 48the coupling hole in a sliding manner (inserted into larger hole and slide towards the small hole) and comprises a first coupling portion (portion to the left of the base – fig. 4 of KR`743) coupled to the first coupling hole (such as when fully seated) and a second coupling portion (flared base portion) provided at an upper side of the first coupling portion and coupled to the second coupling hole.  Regarding Claim 4, as modified, the coupling member further comprises a supporting portion (base – fig. 4 of KR`743) coupled to a rear surface of the door frame, and a frame engaging portion (neck portion & bottom (210)) extended forward from the supporting portion and disposed at the front surface of the door frame so that the coupling member is coupled to the door frame.  Regarding Claim 5, as modified, the supporting portion is provided to prevent the coupling member from being detached from the coupling hole, and the frame engaging portion is provided to prevent the first coupling portion from being detached from the first coupling hole.  Regarding Claim 6, as modified, a width of the frame engaging portion is larger than a width of the first coupling hole, and smaller than a width of the second coupling hole.  Regarding Claim 7, as modified, the first coupling portion comprises a handle engaging portion (210) extended forward from the frame engaging portion so that the door handle is coupled to the coupling member (fig. 5).  Regarding Claim 8, as modified, the door handle comprises a receiving portion (400) coupled with the coupling member and a grip portion (300) bent and extended from the receiving portion – note fig. 4 of KR`743.  Regarding Claim 9, as modified, the receiving portion comprises a first receiving portion in which the frame engaging portion is received and a second receiving portion in which the handle engaging portion is received (both shown in fig. 5 of KR`743 in a manner similar to applicant’s representation).  Regarding Claim 10, as modified, the receiving portion further comprises a protruding portion protruded inward of the receiving portion between the first receiving portion and the second receiving portion (shown in fig. 4 of KR`743 in a manner similar to applicant’s representation) to prevent the door handle from being detached from the coupling member.  Regarding Claim 11, as modified, the door handle can comprise a fixing member (such as 40 depicted in fig. 3 of KR`743) provided to prevent the door handle from being detached from the coupling member and a fixing hole (32) coupled with the fixing member – thereby providing an additional layer of a secured coupling.  Regarding Claim 12, as modified, the fixing member is disposed on the first coupling portion and in front of the second coupling portion, when the door handle is coupled to the coupling member (shown).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KR`622 in view of Kim et al., [US 2014/0232251].  KR`622 teaches applicant’s inventive claimed refrigerator as outlined above, but does not show the door as being a combined inner and outer door assembly as prescribed by applicant.  As to this aspect, Kim is cited as an evidence reference for the known use of a refrigeration (fig. 1) having a door assembly with an inner door (50) rotatably provided at a main body (10) and having an inner door frame (frame of door), and an outer door (70) rotatably provided at the inner door, and wherein a door handle assembly comprises an inner door handle (60) coupled to an inner door frame to open the inner door together with the outer door, and an outer door handle (80) provided at the outer door to protrude outward than the inner door handle.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ a double door assembly with the refrigerator of KR`622 in view of Kim’s teaching because this arrangement would enhance the versatility of KR`622’s device by providing additional storage options since the inclusion of an inner door behind an outer door can be used to incorporate door pockets which greatly increases the storage capacity while providing a means by which items can be removed from the refrigerator without having to access the main internal compartment thereby reducing the loss of conditioned air within.  Regarding Claim 14, as modified, the outer door comprises a striker (710) disposed at a lower portion of the outer door to couple the outer door to the inner door or detach the outer door from the inner door, and the inner door comprises a latch (740) provided at the lower portion of the inner door to correspond to the striker and a latch cover (720 for instance) disposed at a front surface of the inner door frame to receive the latch and the striker.  The combined art teach applicant’s latching assembly, but show the assembly located along a lower portion of the doors and not along an upper portion of the doors.  As to this aspect, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the latching assembly by locating the latching parts along an upper portion of the doors as opposed to the lower portion of the doors since it has been held that rearranging parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Steurer and Kim et al., [US 2014/0232251].  The prior art teaches applicant’s inventive claimed refrigerator as outlined above, but does not show the door as being a combined inner and outer door assembly as prescribed by applicant.  As to this aspect, Kim is cited as an evidence reference for the known use of a refrigeration (fig. 1) having a door assembly with an inner door (50) rotatably provided at a main body (10) and having an inner door frame (frame of door), and an outer door (70) rotatably provided at the inner door, and wherein a door handle assembly comprises an inner door handle (60) coupled to an inner door frame to open the inner door together with the outer door, and an outer door handle (80) provided at the outer door to protrude outward than the inner door handle.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ a double door assembly with the refrigerator of Klein in view of Kim’s teaching because this arrangement would enhance the versatility of KR`622’s device by providing additional storage options since the inclusion of an inner door behind an outer door can be used to incorporate door pockets which greatly increases the storage capacity while providing a means by which items can be removed from the refrigerator without having to access the main internal compartment thereby reducing the loss of conditioned air within.  Regarding Claim 14, as modified, the outer door comprises a striker (710) disposed at a lower portion of the outer door to couple the outer door to the inner door or detach the outer door from the inner door, and the inner door comprises a latch (740) provided at the lower portion of the inner door to correspond to the striker and a latch cover (720 for instance) disposed at a front surface of the inner door frame to receive the latch and the striker.  The combined art teach applicant’s latching assembly, but show the assembly located along a lower portion of the doors and not along an upper portion of the doors.  As to this aspect, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the latching assembly by locating the latching parts along an upper portion of the doors as opposed to the lower portion of the doors since it has been held that rearranging parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Steurer and KR`743 and further in view of Kim et al., [US 2014/0232251].  The prior art teaches applicant’s inventive claimed refrigerator as outlined above, but does not show the door as being a combined inner and outer door assembly as prescribed by applicant.  As to this aspect, Kim is cited as an evidence reference for the known use of a refrigeration (fig. 1) having a door assembly with an inner door (50) rotatably provided at a main body (10) and having an inner door frame (frame of door), and an outer door (70) rotatably provided at the inner door, and wherein a door handle assembly comprises an inner door handle (60) coupled to an inner door frame to open the inner door together with the outer door, and an outer door handle (80) provided at the outer door to protrude outward than the inner door handle.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ a double door assembly with the refrigerator of Klein in view of Kim’s teaching because this arrangement would enhance the versatility of KR`622’s device by providing additional storage options since the inclusion of an inner door behind an outer door can be used to incorporate door pockets which greatly increases the storage capacity while providing a means by which items can be removed from the refrigerator without having to access the main internal compartment thereby reducing the loss of conditioned air within.  Regarding Claim 14, as modified, the outer door comprises a striker (710) disposed at a lower portion of the outer door to couple the outer door to the inner door or detach the outer door from the inner door, and the inner door comprises a latch (740) provided at the lower portion of the inner door to correspond to the striker and a latch cover (720 for instance) disposed at a front surface of the inner door frame to receive the latch and the striker.  The combined art teach applicant’s latching assembly, but show the assembly located along a lower portion of the doors and not along an upper portion of the doors.  As to this aspect, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the latching assembly by locating the latching parts along an upper portion of the doors as opposed to the lower portion of the doors since it has been held that rearranging parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various refrigerator door handle coupling arrangements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
May 27, 2022


/James O Hansen/Primary Examiner, Art Unit 3637